 

 

Le ie en in ai sid ain

 

Ronn Ot Me ta

 

Case 2:19-cr-20317-TLP Document 3 Filed 11/18/19 Pagelof1 PagelD3

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the
Western District of Tennessee
United States of America

Vv.

RAJESH SUBRAMANYA Case No.

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 09/29/2019 in the county of Shelby

 

 

Western Districtof “Tennessee , the defendant(s) violated:

Code Section Offense Description

18 U.S.C. § 113(a)(5) Assault within maritme and territorial jurisdiction - Simple Assault
49 U.S.C. § 46506(1) Application of Criminal Laws to Acts on Aircraft

This criminal complaint is based on these facts:

@ Continued on the attached sheet.

ZA CE
Cc 7

Complainant's signature

DARYL MURTON, Special Agent FBI

19-¢cv - QO3/7- TLP-tmp

in the

 

Printed name and title

Sworn to before me and signed in my presence. -

a DIANE. K. VESCOVO

 

Juage’s signature

City and state: Memphis, TN _ Hon. Diane K. Vescovo, U.S. Magistrate Judge

 

 

Printed name and title

 

 
